Citation Nr: 1045275	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-06 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, 
claimed as secondary to residuals of a shell fragment wound to 
the left thigh, muscle group XIV.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  
For his service in the Republic of Vietnam, the Veteran was 
awarded (among other medals and decorations) the Combat 
Infantryman Badge and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  During the pendency of this appeal, the Veteran moved to 
Nevada, and the Reno RO has properly assumed jurisdiction over 
the claim.  

In the April 2003 claim giving rise to the appeal currently 
before the Board, the Veteran sought service connection for a 
lumbar spine and a cervical spine disorder, both of which he 
contended were secondary to his service-connected residuals of a 
shell fragment wound.  When this case first came before the Board 
in September 2007, the Board remanded the Veteran's claim in 
order that he may be scheduled for and attend a Travel Board 
hearing.  

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in March 2008.  A 
transcript of the hearing has been associated with the claims 
folder.  

In that hearing and in a March 2008 letter that he concurrently 
submitted, the Veteran stated that he wished to withdraw his 
claim for service connection for a cervical spine disorder.  The 
Board then dismissed this claim in a December 2008 decision.  
Thus, despite the fact that the RO addressed this issue in its 
March 2010 Supplemental Statement of the Case and the Veteran's 
representative briefed this issue, the Board concludes that only 
the issue of entitlement to service connection for a lumbar spine 
disorder is properly before it.  

Following the Veteran's March 2008 Travel Board hearing, the 
Board remanded the Veteran's claim in December 2008 in order that 
the RO may obtain an opinion regarding the Veteran's lumbar spine 
disorder.  In April 2009, the Veteran's claims file was returned 
to a VA examiner who performed a previous examination on the 
Veteran.  She was able to offer an opinion as to the Veteran's 
disorder without requiring the Veteran to return for an 
examination.  

Again, the Board originally remanded the Veteran's claim in order 
that he could present testimony at a Travel Board hearing, and 
that has been accomplished.  The Board then again remanded the 
Veteran's claim in order that an opinion as to the etiology of 
his disorder may be obtained, and that also has been 
accomplished.  Accordingly, the Board finds there was substantial 
compliance with its remand instructions of September 2007 and 
December 2008.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) 
(holding that only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance).  As the requested development has been completed, 
the case may proceed without prejudice to the Veteran.  Stegall 
v. West, 11 Vet. App. 268 (1998).

While this claim has been on appeal, the Veteran has also sought 
an increased rating for his service-connected residuals of a 
shell fragment wound and diabetes, service connection for his 
left hip replacement and posttraumatic stress disorder (PTSD), 
and entitlement to a temporary total rating for convalescence.  
No rating decision has yet been issued with regard to any of 
these claims.  

Accordingly, the Board finds that the issues of 
entitlement to an increased rating for residuals of a 
shell fragment wound and diabetes, entitlement to service 
connection for left hip replacement and PTSD, and 
entitlement to a temporary total rating have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  




FINDINGS OF FACT

1.  The Veteran did not suffer from a lumbar spine disorder while 
in service or for many years thereafter, and his current lumbar 
spine disorder is not related to his active service or any 
incident therein.  

2.  The Veteran's lumbar spine disorder is neither caused nor 
aggravated by his service-connected residuals of a shell fragment 
wound to the left thigh.  


CONCLUSION OF LAW

The criteria for service connection for a lower back disorder on 
either a direct or secondary basis have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  Continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic; continuity is 
also required where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either case, 
or whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find 
medical evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the present 
disability and the disability claimed in service.  Hickson v. 
West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

In this case, the Veteran contends that his lumbar spine disorder 
is causally related to his service-connected residuals of a shell 
fragment wound to the left thigh.  The Veteran thus seeks service 
connection for his lumbar spine disorder as secondary to his 
already service-connected disability.  See 38 C.F.R. § 3.310 
(providing that "a disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected").  

The Board first acknowledges that the Veteran is currently 
suffering from a lumbar spine disorder and has been so suffering 
for many years.  Records detail that the Veteran first 
experienced problems with his back in the early 1980s, requiring 
two surgeries.  A March 2006 VA examination diagnosed the Veteran 
as suffering from degenerative disc disease of the cervical, 
thoracic, and lumbar spine, status post multiple surgical 
interventions of the lumbar spine.  

The Veteran's claim fails on a direct basis because there is no 
evidence of any in-service incurrence or aggravation of his 
lumbar spine disorder.  A review of the Veteran's service 
treatment records does not reveal that the Veteran complained of 
suffering from or received treatment for any back disorder.  The 
Veteran is not described as suffering from a back disorder on his 
July 1968 separation examination, nor did he state that he was 
suffering from a back disorder on his report of medical history 
from that same month.  Instead, the first report of the Veteran 
suffering from any back pain or back disorder comes in 1983 after 
the Veteran reported injuring his back while lifting a container 
of soap.  

The Board notes that, pursuant to 38 C.F.R. § 3.304(d), 
satisfactory lay evidence that an injury was incurred in combat 
is accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service even though there is no official record 
of such incurrence.  

Here, however, such satisfactory lay evidence has not been 
presented.  In his March 2008 hearing, the Veteran's 
representative asked whether the Veteran injured his back during 
combat.  In response, the Veteran repeated his contention that 
his back disorder is related to his active service because it is 
secondary to his service-connected left thigh.  He did not, 
however, contend that he began suffering from his lumbar spine 
disorder immediately after his injury, and the contention that 
the Veteran's lumbar spine disorder is secondary to his service-
connected residuals of a shell fragment wound is evaluated 
separately below.

In that same hearing, the Board member also asked the Veteran 
whether he believed that he injured his back in combat.  The 
Veteran responded that he did believe that he injured his back in 
service; he recalled diving into a fox hole once, stating "maybe 
I jumped wrong or did something wrong."  

The Board finds this statement too equivocal and not clear enough 
to qualify as satisfactory lay evidence as contemplated by the 
regulation.  Though the Veteran mentioned diving into a foxhole, 
he did not actually state that he injured his back from that 
action.  Further, neither the Veteran's report of medical history 
nor his examination at separation stated that the Veteran was 
suffering from back pain or a back disorder at the time of his 
separation.  The Board recognizes that it has been more than 40 
years since the Veteran was in combat.  Absent a clearer 
description of the claimed incident and the results of that 
action, however, the Board cannot consider this statement to be 
"satisfactory lay evidence" as contemplated by the regulation 
to satisfy the in-service incurrence prong of the service 
connection framework.  

While the Veteran does not contend that his back disorder is 
directly related directly to his service, he does contend that it 
is related to his service-connected shell fragment wound to his 
left thigh.  The Veteran's service treatment records reveal that 
he was struck by shrapnel during his active service in the 
Republic of Vietnam.  He sought service connection for the 
residuals of this wound shortly after he left active service; he 
has been service connected for this injury since May 1969.  He 
has received steadily higher disability ratings for this injury, 
and is currently rated as 30 percent disabling.  

Again, claims for service connection on a secondary basis are 
governed by 38 C.F.R. § 3.310.  This regulation states that a 
"disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected."  
Id. § 3.310(a).  Further, "any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected."  Id. § 3.310(b).  

The Veteran states that the pain in his left thigh led him to 
favor this leg and walk with a limp.  The Veteran contends that 
this limp led directly to the lumbar spine disorder from which he 
currently suffers, and that as a result, his back disorder should 
be service connected as secondary to his left thigh injury.  

For three reasons, however, the Board finds that the Veteran's 
contentions are not supported by the evidence of record.  First, 
a review of the history of the medical evidence in the claims 
file reveals that the Veteran's initial back injury occurred long 
after service, and neither the Veteran nor his medical providers 
at that time related this injury to his service-connected left 
thigh.  Second, the most probative medical evidence does not find 
that the Veteran's back disorder was due to or aggravated by his 
service-connected residuals of a shell fragment wound to his left 
thigh.  Finally, the lay evidence that the Veteran's limp which 
is caused by the service-connected shell fragment wound of the 
left thigh and led to his back disorder is not competent medical 
evidence necessary to substantiate the claim.  

First, a review of the Veteran's claims file shows that the 
evidence suggests that the Veteran's current back disorder 
relates not to his service-connected left thigh injury, but 
instead to an injury he suffered while at work in the early 
1980s.  

The Board notes that there is no evidence that the Veteran 
suffered from a back disorder or walked with a limp prior to a 
1983 injury.  The Veteran's March 1969 VA examination in 
connection with his claim for service connection for his shell 
fragment wound reflects that he did not walk with a limp.  
Further, the Veteran did not complain of suffering from a back 
disorder at that time, nor did he seek service connection for a 
back disorder on his original December 1968 claim.  

The medical evidence instead shows that the Veteran injured his 
back at work in March 1983.  The Veteran injured his back while 
trying to lift soap, described as measuring either 50 gallons or 
weighing 100 pounds.  

The medical evidence surrounding this 1983 injury did not relate 
the Veteran's back injury to his residuals of a shell fragment 
wound.  The Veteran underwent a physical in January 1984 from 
Danny Dodson, MD.  The Veteran told Dr. Dodson that he first 
injured his back in March 1983 when lifting a 50 gallon can of 
soap.  In a December 1984 visit to Marc Kallins, MD, the Veteran 
stated that he had not suffered from back pain prior to his 1983 
injury.  Records from Kevin McGaharan, MD, state that the Veteran 
injured his back while lifting soap in 1983, and they detail the 
surgeries and treatment that he underwent subsequent to this 
injury.  At no time did Dr. McGaharan state implicitly or 
explicitly that the Veteran's back disorder was due to his 
service-connected left thigh injury.  

Second, the most probative medical evidence of record does not 
find that the Veteran's service-connected residuals of a shell 
fragment wound to the left thigh caused or aggravated the 
Veteran's current lumbar spine disorder.  A number of nexus 
opinions purport to establish a connection between the Veteran's 
back disorder and his shell fragment wound.  For reasons 
explained below, the Board finds the opinion following the 
Board's most recent remand to be the most probative opinion of 
record.

Again, following the Veteran's Travel Board hearing, the Board 
remanded the Veteran's claim in order that an opinion could be 
offered as to whether the Veteran's claimed limp in his left leg 
is a residual of the shell fragment wound to his left thigh, and 
whether any diagnosed lumbar spine disability was aggravated by 
the residuals of this wound or by the limp that it possibly 
produced.  

The claims file was returned to the examiner who examined the 
Veteran in his March 2006 VA spine examination.  She determined 
that there was enough evidence of record in the claims file to 
offer an opinion as to these questions without having to 
reexamine the Veteran.  

The examiner reviewed the Veteran's claims file and service 
treatment records, as well as the report from her previous 
examination.  Based on her review of this information, the 
examiner determined that it was less likely as not that the 
Veteran's claimed limp was caused by or a result of the service-
connected shell fragment wound to the left thigh.  She based her 
opinion on the fact that the Veteran's gait was described as 
normal in his 1969 VA examination.  Further, records from the 
Veteran's injury in the 1980s did not implicate limping as a 
cause of his back injury.  The examiner also reviewed the letters 
from other doctors establishing a nexus between the Veteran's 
claimed limping and his shell fragment wound.  She noted that 
these letters did not in any way implicate limping from the left 
thigh shrapnel injury as the cause of the Veteran's low back 
injury.  The examiner stated that these letters did not mention 
the Veteran's 1983 back injury, did not mention an assessment of 
the Veteran's shell fragment wound, did not state what records 
were used in forming their opinions, and did not cite medical 
research to substantiate their claims.  Finally, the examiner 
noted that while medical literature lists several possible 
etiologies for degenerative disc disease and disc herniation, 
limping is not listed among them.

The examiner also addressed the second remand question of whether 
the Veteran's back disorder was aggravated by his service-
connected residuals of a shell fragment wound or any resulting 
limp.  The examiner once again concluded that the Veteran's back 
disorder is less likely as not caused by or aggravated by his 
claim of suffering from a limp as a result of his service-
connected shell fragment wound.  The examiner again gave the 
bases for her opinion.  She stated that the service treatment 
records reflect that, at separation, the Veteran's thighs were 
described as being of equal measure and there was no notation of 
atrophy for either thigh.  The Veteran did not report suffering 
from a limp on his report of medical history at separation.  In 
the Veteran's 1969 VA examination, he was not described as 
suffering from a limp.  When the Veteran injured his back in the 
early 1980s, the examiner noted that none of the extensive 
medical records that have been obtained referenced the Veteran's 
service-connected left thigh.  Further, in the Veteran's previous 
VA examination in 2006, the examiner noted that the Veteran had 
very mild underlying induration of the mid-thigh but no visible 
muscle loss in his left thigh.  

Other VA examiners have similarly offered negative nexus opinions 
with regard to the Veteran's contention that his back disorder is 
secondary to his shell fragment wound.  An examiner in the 
Veteran's July 1991 VA orthopedic examination stated that he saw 
"no relationship between [the Veteran's] shell fragment wound 
condition and the current postoperative disc disease."  In her 
earlier March 2006 examination, the VA examiner who later offered 
the April 2009 opinion discussed above stated that the Veteran's 
lumbar spine disability was not caused by or a result of the 
service-connected shell fragment wound of the left thigh.  The 
examiner noted the opinions of record to the effect that there 
was a relationship between the Veteran's spinal problems and the 
service-connected thigh injury.  The examiner, however, noted 
that there was no indication that these doctors reviewed or were 
familiar with prior records involving the Veteran's service-
connected left thigh injury.  It was noted that the letters 
related that the Veteran "favored his injured leg" which in 
turned caused spinal problems.  She noted that the examination 
from 1969 indicated that the Veteran walked normally and that the 
thigh was described as well healed without muscle loss.  The 
examiner noted that there was no evidence of thigh muscle loss or 
underlying structural damage.  The examiner indicated that the 
opinion was based on a review of the claims file to include the 
Veteran's service medical records and private medical records.  
The examiner also noted that he considered medical literature 
describing the etiology of degenerative disc disease and 
herniated lumbar disc in offering the medical opinion.

While there are numerous other medical opinions associated with 
the claims file, none are as probative as that of the April 2009 
examiner.

One set of opinions is not as probative because they are too 
equivocal to be considered nexus opinions.  An examiner from a 
July 1991 VA neurological examination stated that he could not 
say whether the Veteran's back disorder was directly due to his 
shell fragment wound.  The Veteran underwent a VA spine 
examination in February 1996.  The examiner wrote that "it is 
possible that there may be a connection between the original 
shell fragment wound in 1967 and his lumbar spine problems."  In 
a July 2001 letter, Michael King, MD, stated that the Veteran's 
shell fragment wound resulted in significant damage to his leg.  
Dr. King stated that "it is possible" that this injury 
"contributed to his degenerative disc disease, as well as his 
back problems."  A VA doctor, Ernest Baul, DO, wrote in 
September 2005 that the Veteran's left leg was injured in Vietnam 
and that he compensated for this weakness with his right.  Dr. 
Baul then stated that "this compensation of his right leg can be 
associated with his development of back pain."

All of these opinions are too equivocal to serve as a nexus 
opinion.  The terminology used in these opinions - terms such as 
"possible," "can be," and "could not say" - both imply that 
it is possible and not possible that the Veteran's current lumbar 
spine disorder is related to his shell fragment wound.  See, 
e.g., Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding 
doctor's statement that veteran's brain tumor "may well be" 
connected to Agent Orange exposure was speculative); Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (noting that the use of the 
term "could," without other rationale or supporting data, is 
speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of 'may' also implies 'may or may not' 
and is too speculative to establish medical nexus).  These 
opinions are thus speculative, and it is well settled that a 
speculative medical opinion cannot establish an in-service 
medical nexus to service.  See Bloom, 12 Vet. App. at 187.

Other medical opinions are not as probative because they are 
incomplete on their face.  In a May 1991 letter, James Briles, 
MD, stated that the Veteran's leg wound in his left thigh made 
his gait abnormal.  Dr. Briles stated that this abnormal gait 
resulted in spinal and disc problems requiring surgery for 
correction.  In an August 2003 letter, Dr. King stated that it 
was his opinion that the Veteran "developed back problems due to 
favoring his injured leg."  Dr. King wrote again in February 
2005 that the Veteran's "low back problems stem from his service 
in the U.S. Army and/or his left thigh muscle injury."

While none of these opinions is equivocal, none is comprehensive 
or persuasive enough to serve as a nexus opinion.  First, these 
opinions are all very short, unenhanced by commentary or other 
medical findings.  Second, there is no showing of what bases 
these doctors have for their opinions.  These opinions provided 
no rationale for finding that the Veteran's service-connected 
shell fragment wound resulted in an abnormal gait, especially 
given the fact that there was a very mild induration of the mid 
thigh and no muscle loss of the left thigh.  While Dr. King and 
Dr. Briles stated that they had treated the Veteran, neither 
provided medical records in addition to the letters that they 
submitted.  Perhaps most importantly, there is no showing that 
these doctors reviewed the Veteran's medical history beyond that 
which the Veteran himself provided.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) ("The Board is not required to accept 
doctors' opinions that are based upon the appellant's recitation 
of medical history.").  In no opinion is there a discussion of 
why the Veteran's current back disorder is due to his shell 
fragment wound and not to his intercurrent 1983 back injury.  
Indeed, none of these opinions references the Veteran's 1983 back 
injury at all.  

Because of the deficiencies inherent and noted in the other 
medical opinions of record, the Board finds the opinion of the 
examiner from the April 2009 VA examination to be the most 
probative.  In this regard, the April 2009 medical opinion 
outlined a complete rationale for finding no relationship between 
the Veteran's current back disability and his service-connected 
shell fragment wound of the left thigh.  The examiner noted the 
service medical records prior to discharge which showed that the 
Veteran had his thighs measured and it was documented as equal at 
19 1/2 inches.  There was no notation of thigh atrophy.  It was 
also noted that the Veteran in his last physical examination in 
1968 noted that the veteran checked the "no" box when asked if 
he had lameness and that there was no report of abnormal gait on 
the last military physical examination report.  It was also noted 
that a 1969 initial rating exam described the gait as normal.  
The examiner also related that a 1984 report noted a back injury 
and that the Veteran described pain and left leg weakness after 
lifting a 100 pound can of soap at a car wash and that there were 
no objective references to his thigh shell fragment wound in any 
of the extensive notes describing back problems.  The examiner 
further stated that evaluation of the left thigh starting in 1969 
until the latest examination showed that the left thigh had no 
visible muscle loss, very mild underlying induration felt with 
palpation, and that the thighs were symmetrical.  The examiner 
also noted that the Veteran was currently in a wheelchair and 
reported that he was non -ambulatory.  The examiner, therefore, 
noted that the Veteran was not limping as he was not walking and 
that his claim that limping aggravated his back condition was not 
an issue if he was no longer walking.  Lastly, the examiner noted 
that there were no medical records documenting the Veteran as 
limping prior to the 1983 back injury and associated left leg 
pain radiculopathy.  Based on the April 2009 complete and 
comprehensive rationale in providing an opinion, the Board finds 
that the Veteran's back disorder is not related to or aggravated 
by his service-connected shell fragment wound to the left thigh.  

Third, for various reasons, the Board finds the lay evidence of 
record to be of little probative value.  That evidence includes a 
June 1992 letter in which the Veteran's wife stated that the 
Veteran limped immediately after service, and she contended that 
this limp led to his back disorder.  In January 1995, the Veteran 
submitted seven letters from friends and family, all speaking to 
the difficulty that the Veteran had in walking.  In his March 
2008 hearing, the Veteran again expressed his belief that his 
lumbar spine disorder is causally related to his service-
connected shell fragment wound to his left thigh.  

The Board finds the Veteran, his wife, and his friends and family 
to be competent to describe the Veteran as suffering from a limp.  
The Board further finds that the Veteran is competent to report 
that he began suffering from back pain following the onset of his 
limp.  

The Board does not, however, find the evidence in this claim to 
be credible.  With respect to the statements from the Veteran and 
his wife that the Veteran suffered from a limp immediately 
following his in-service injury through his separation, the Board 
finds that their statements are inconsistent with the evidence of 
record.  The Veteran did not report suffering from a limp on his 
July 1968 report of medical history at separation, nor did his 
separation examination describe the Veteran as limping.  Further, 
the Veteran's March 1969 VA examination reflects that the Veteran 
was walking with a normal gait.  There is no evidence that the 
Veteran suffered from a limp until after his March 1983 back 
injury.  Moreover, at the time of his injury in 1983 and 
throughout his treatment thereafter, the Veteran never mentioned 
suffering from a limp.

With respect to the seven letters from the Veteran's friends and 
family stating that they recalled the Veteran walking with a 
limp, the Board finds their reports both to lack credibility and 
probative weight.  On the issue of credibility, as described 
above, the medical evidence does not show that the Veteran walked 
with a limp prior to his 1983 injury.  To the extent that any of 
these letters describes the Veteran as limping since service, the 
Board finds these letters to lack credibility.  The probative 
evidence shows that the Veteran did not exhibit a limp until 
after his 1983 back injury.  This is strong evidence suggesting a 
connection between the back injury and the subsequent development 
of a limp, as opposed to a relationship to the service-connected 
shell fragment wound of the left thigh.  Such a conclusion is 
supported by the April 2009 medical opinion.

Moreover, even if it was determined that the lay statements to 
the effect that the Veteran had a limp since service was found to 
be credible, none of the lay evidence of record is competent to 
link the Veteran's service-connected thigh disability to a limp 
and then the limp to the Veteran's current back disability.  In 
fact, the Board found that the probative and competent medical 
evidence specifically states that there is no medical connection 
between the Veteran's limp and his service-connected thigh 
disability.  The evidence also shows no connection between his 
service-connected thigh disability and his current back 
disability.

Again, after reviewing the evidence in the Veteran's claims file, 
the Board finds both that the Veteran did not suffer from a 
lumbar spine disorder while on active service or for many years 
thereafter and that the Veteran's current lumbar spine disorder 
is not related to any incident therein.  The Board further finds 
that the Veteran's lumbar spine disorder is not proximately due 
to or aggravated by his service-connected residuals of a shell 
fragment wound to the left thigh.  Accordingly, the Board 
concludes that the criteria for service connection for a lumbar 
spine disorder on either a direct or secondary basis have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.310.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2003 - prior to the initial RO 
decision in this matter - that addressed the notice elements.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim (including how a disability may be service 
connected as secondary to an already service-connected 
disability) and of his and VA's respective duties for obtaining 
evidence.  

Subsequent to the filing of the claim at issue, the Court of 
Appeals for Veterans Claims ruled that VA must inform claimants 
of all five elements of a service connection claim, including how 
VA assigns disability ratings and how an effective date is 
established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board acknowledges that the Veteran did not receive this 
notice prior to the initial decision in this matter.  The Veteran 
was sent an updated notice, however, in March 2006, and his claim 
was thereafter readjudicated.  Further, the Veteran's claim is 
being denied, so his not receiving notice of how disability 
ratings are assigned and how effective dates are established 
presents no prejudice to him.  See Smith v. Shinseki, 24 Vet. 
App. 40, 49 (2010) (finding failure to provide Dingess notice to 
Veteran whose service connection claim was being denied to be 
harmless error).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records from the Social Security 
Administration, records of the Veteran's post-service VA 
treatment, and records of the Veteran's private medical 
treatment.  The Veteran was afforded a VA compensation and 
pension examination germane to his claim now on appeal.  The 
Veteran requested the opportunity to testify before a member of 
the Board, and he attended a Travel Board hearing in March 2008.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

Service connection for a lumbar spine disorder is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


